DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 21, 2022 in response to Final Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Blaine T. Bettinger on 11 July 2022.
The application has been amended as follows: 

Examiner amends claims 1, 8, 10, and 11 as follows:
1.	(Currently Amended) A method performed by a device for identifying a network node within a network to which data will be replicated, the method comprising:
encrypting, at an originating node of the network, a session key according to an attribute-based encryption scheme, wherein an attribute used for encrypting the session key comprises a geolocation policy specifying one or more geographic locations as being a location where the data is allowed to be replicated, and/or a location where the data is not allowed to be replicated;
broadcasting, from the originating node, a message including [[the]]an encrypted session key within the network;
receiving, in response to the broadcast message, at least one response message encrypted using [[the]]a session key from at least one network node within the network; and
selecting a network node from the at least one network node to which data will be replicated based on the selected network node being capable of decrypting a broadcast message and further capable of encrypting a response message using the session key, wherein [[a]]the network node receiving the broadcast message comprises a policy key capable of decrypting the broadcast[[ed]] message, and is further configured to generate the received at least one response message encrypted using the session key decrypted using the policy key;
wherein the policy key is specific to a geographic location where the selected network node is located.

8.	(Currently Amended) A method, performed by processing apparatus at a network node, for facilitating data replication within a network, the method comprising:
receiving a message from an originating device, wherein the received message includes a session key that is encrypted according to an attribute-based encryption scheme, wherein an attribute used for encrypting the session key comprises a geolocation policy specifying one or more geographic locations as being a location where the data is allowed to be replicated, and/or a location where the data is not allowed to be replicated;
attempting to decrypt the received message using a policy key;
determining whether the attempt to decrypt the received message was successful; and
responsive to determining that the attempt to decrypt the received message was successful:
encrypting a return message with the session key; and
transmitting the encrypted return message to the originating device to indicate a capability of decrypting the received message from the originating device;
wherein the policy key is specific to a geographic location where the selected network node is located.

10.	(Cancelled)

11.	(Currently Amended) The method of claim [[10]]9, further comprising:
identifying a key server assigned to the geographic location in which the processing apparatus is located;
authenticating with the key server; and
receiving the policy key from the key server.


Allowable Subject Matter
Claims 1-2, 6-9, and 11-14 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, and 8:
The primary prior art applied in the Final Office action Kumar et al. (U.S. 2017/0070485 A1) discloses a second entity encrypting a session key using a public key and a first entity decrypting the session key based on a private key, where the private and public keys are location based (Para 0039).

The secondary prior art used in the final office action Fan et al. (U.S. 2007/02234102 A1) discloses selecting suitable data replication node (Para 0045). 

A previously cited prior art Ammirata et al. (U.S. 2006/0206934 A1) discloses reestablishment of a VPN tunnel after is disconnection (Para 0017).

Another previously cited prior art El Gamal et al. (U.S. 2013/0202111 A1) discloses transmitting to a sender a response message indicating a message decryption failure (El Gamal, Claim 11). 

A newly found prior art Amarendran et al. (U.S. 2016/0306751 A1) discloses:	“…detect a file interaction event with respect to a file on a storage device; responsive to detecting the file interaction event with respect to the file, access an encryption rule, the encryption rule including a set of rules for determining whether to encrypt files based on a set of context conditions, the set of context conditions including a geographic context; determine a set of data tokens for the file; apply the encryption rule to the set of data tokens to determine whether the file includes content designated for protection; responsive to determining that the file includes content designated for protection, determine a geographic location of the storage device; determine whether the geographic location of the storage device satisfies the geographic context for encrypting the file; and responsive to the geographic location of the storage device satisfying the geographic context, encrypting the file...” (Claim 1). 

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, and 8 [as identified by applicant’s remarks on page 6, Para 3 of  06/21/2022] “...selecting a network node from the at least one network node to which data will be replicated based on the selected network node being capable of decrypting a broadcast message and further capable of encrypting a response message using the session key, wherein the network node receiving the broadcast message comprises a policy key capable of decrypting the broadcast message, and is further configured to generate the received at least one response message encrypted using the session key decrypted using the policy key;
	wherein the policy key is specific to a geographic location where the selected network node is located…” along with other limitations independent claims 1, and 8.
For this reason, the specific claim limitations recited in the independent claims 1, and 8 taken as whole are allowed.
The dependent claims 2, 6-7, 13-14 and 9, 11-12 which are dependent on the above independent claims 1, and 8 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        



/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431